Citation Nr: 0921628	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  09-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The Veteran served on active duty from July 1951 to June 
1955, with service aboard the U.S.S. ALSTEDE (AF 48) from 
December 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has pleural plaques on chest x-ray that are 
related to in-service asbestos exposure.  


CONCLUSION OF LAW

The criteria for service connection for multiple areas of 
pleural thickening with associated calcification are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to 
the Veteran.

Service personnel records show that the Veteran served aboard 
the U.S.S. ALSTEDE (AF48) from December 1953 to March 1955.  
A ship history of record shows that it underwent an overhaul 
at Bethlehem Steel yard at Staten Island, N.Y. from January 
21, 1955 until March 22, 1955.  

Service medical records do not show respiratory problems and 
a VA respiratory evaluation and chest X-ray were normal in 
April 1956.

The Veteran was born in November 1932 and when he was 74, a 
private physician, S. Nihalani, M.D., stated that he had 
pleural plaques on chest X-ray consistent with prior asbestos 
exposure.  The Veteran was diagnosed as having multiple areas 
of pleural thickening with associated calcification.

In May 2008, the Veteran indicated that he had been a meat 
cutter all of his working life.  During service, he stated 
that his general quarters station had been as a gunmount hot 
shellman where he was required to wear asbestos gloves to 
keep from being burned.  Also, he reported that his ship had 
to go to the shipyard for repair for about 4 months, and 
during that time, many of the piping systems were taken 
apart, which resulted in asbestos dust all over the ship.  He 
felt that consequently, he had had more than minimal exposure 
to asbestos during service.  He stated that the only exposure 
he had had in his life to asbestos was while he was in the 
Navy.  His service representative indicated in February 2009 
that the Veteran's ship was steam powered, and as such, the 
pipes which were wrapped and taped with asbestos ran 
throughout the ship to include on the decks where the sailors 
took their meals and in the spaces where they slept.  

In light of the evidence, the Board concludes that service 
connection is warranted for asbestosis.  It is more likely 
than not that the Veteran was exposed to asbestos in service 
based on the statements of record.  He has been diagnosed as 
having pleural plaques consistent with prior asbestos 
exposure.  There is no competent medical evidence of record 
refuting this finding.  The Veteran has also indicated that 
he has never been exposed to asbestos, except in the Navy.  
Therefore, the Board finds that 
service connection for multiple areas of  pleural thickening 
with associated calcification is warranted.


ORDER

Service connection for multiple areas of pleural thickening 
with associated calcification is granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


